Citation Nr: 0739515	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic diabetes 
mellitus.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's tinea versicolor.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1969 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for both a chronic upper respiratory 
disorder and chronic diabetes mellitus and an increased 
disability evaluation for the veteran's tinea versicolor.  In 
June 2006, the Board denied service connection for an upper 
respiratory disorder and remanded the issues of service 
connection for chronic diabetes mellitus and an increased 
evaluation for the veteran's tinea versicolor to the RO for 
additional action/  

In April 2007, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In July 2007, 
the requested VHA opinion was incorporated into the record.  
In August 2007, the veteran was provided with a copy of the 
VHA opinion.  In August 2007, the veteran indicated that he 
had no further argument or evidence to present.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.  

2.  Diabetes mellitus was not shown during active service or 
for many years thereafter.  The veteran's chronic diabetes 
mellitus has not been objectively shown to have originated 
during active service.  

3.  Neither 38 C.F.R. § 4.118 (2002) nor the post-August 30, 
2002 amended version of that regulation is more favorable to 
the veteran's claim of entitlement to a compensable 
evaluation for his tinea versicolor.  

4.  The veteran's tinea versicolor has been shown to be 
essentially asymptomatic at the most recent VA examination 
for compensation purposes of record.  
CONCLUSIONS OF LAW

1.  Chronic diabetes mellitus was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

2.  The criteria for a compensable disability evaluation for 
the veteran's tinea versicolor have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7820 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in April 2001, June 2001, June 2005, 
August 2005, November 2005, March 2006, and July 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection and an increased 
evaluation and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Board requested a VHA opinion.  
The VHA opinion is of record and was provided to the veteran.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  


II.  Diabetes Mellitus 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and diabetes mellitus becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1992); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to 
diabetes mellitus.  The veteran's service personnel records 
do not reflect that he served in the Republic of Vietnam.  

A December 1999 treatment record from H. Borca, M.D., conveys 
that the veteran had a "several-year-history of diabetes 
mellitus."  A June 2001 written statement from Sandra 
Kitson, M.D, notes that the veteran was initially diagnosed 
with diabetes mellitus in approximately 1993.  

A January 2005 written statement from Darryl L. Eisenberger, 
D.O., states that the veteran had insulin-dependent diabetes 
mellitus.  The doctor concluded that:

It is in my opinion that it is at least 
as likely as not that the skin disability 
suffered by [the veteran] was initially 
diagnosed as tinea versicolor, but in 
effect is was (sic) actually an early 
manifestation of diabetes.  The skin 
condition that he had back in 1971 was 
actually a complication of the diabetes.  
This went undiagnosed until after his 
military service because it was 
mistakenly diagnosed as a skin condition 
not related to diabetes.   

At an August 2006 VA examination for compensation purposes, 
the examiner advanced impressions of diabetes mellitus, 
necrobiosis lipoidica diabeticorum, and a "history of tinea 
versicolor of the thorax without current involvement."  The 
examiner opined that:

There is no evidence that the veteran had 
diabetes mellitus or necrobiosis 
lipoidica diabeticorum during active 
military service, nor in the immediate 
post-service period.  There is no 
evidence that he had necrobiosis 
lipoidica diabeticorum in 1986 or 1987.  
The veteran's current diabetes and skin 
condition is (sic) not service-connected. 

The June 2007 VHA opinion conveys that:

1.  I am a Board Certified 
Endocrinologist employed part time by the 
VA medical system to serve as the clinic 
Endocrinologist for Manchester, New 
Hampshire VA Medical Center.  

2.  I have been asked to provide a 
medical expert opinion upon review of the 
records of this veteran regarding his 
diagnosis of Diabetes Mellitus (DM).  

3.  Veteran's Chronic DM was initially 
manifested during active duty.  After 
review of the entire chart, it is my 
opinion that this statement is less 
likely than not (probability less than 
50%) to be the case.  Facts leading to 
this opion (sic):

- Veteran's active duty from 
10/21/69 -  
   10/14/71) was not in the Republic 
of Vietnam.  
- Veteran's separation urinalysis 
dated 8/24/71 
   was negative for sugar and 
albumin.  
- Veteran's foot exam at the time of 
separation 
   was negative.  
- Veteran's post-tonsillectomy 
evaluation and 
   urinalysis dated 9/22/72 was 
negative for sugar 
   and albumin.  No mention was made 
of 
   hyperglycemia during 
hospitalization.  
- Veteran has no symptoms documented 
in his 
   active duty records suggesting a 
diagnosis of 
   DM.  
- Medical record from Dr. Sandra 
Kitson from
   September 25, 2000 places the 
date of his 
   initial Diabetes Mellitus 
diagnosis of 7 years 
   before: 1993.   

4.  Veteran's Chronic DM is etiologically 
related to his in service skin 
symptomatology.  After review of the 
entire chart, it is my opinion that this 
statement is less likely than not 
(probability less than 50%) to be the 
case.  Facts leading to this opinion:

- Veteran's skin problems during his 
in service  
   (sic) were diagnosed as Tinea 
Versicolor.  The 
   diagnosis was made in January 
1972 by  
   Gerhaard Hammer, Dermatologist.  
Tinea was
   located on the thorax.  He had 
tinea pedis at 
   that time.  He was given an 
anti-fungal and a 
   solution for hyperhydrosis of the 
feet.  
- Veteran had Tinea Versicolor 
treated July 7, 
   1971.   
- Veteran had Tinea Versicolor of 
the lower dorsa 
   And lumbar regions treat (sic) 
September 25, 
   1972.  
- Veteran was seen at VAMC, 
Milwaukee, WI by 
   Dr. Tonkens who noted minimal 
Tinea 
   Versicolor April 30, 1987. 
- Veteran did not have a diagnosis 
of DM while 
   on active duty.  
- Veteran's diagnosis of DM is 
placed by Dr. 
   Sandra Kitson around 1993.  
- Tinea versicolor is a common 
superficial 
   infection, which responds very 
well to medical 
   therapy.  
- Tinea versicolor does not cause 
DM.  
- Tinea versicolor does not lead to 
necrobiosis 
   lipoidica or foot ulcers.  
- The skin lesion, Necrobiosis 
Lipoidica 
   Diabeticorum (NDL) was described 
by Eric 
   Challgren, MD November 21, 2001 
(Comp 
    and Pension exam) Milwaukee, WI.  
- These lesions, NDL, were present 
on the shins 
   bilaterally at the time of Dr. 
Challgren's exam.  
- NDL is not a fungal infection and 
does not 
   respond to anti-fungal therapy.  
- NDL was not described in his 
active duty 
   records.
- He was not treated for NDL, while 
in the 
  military.  

5.  Veteran's Chronic DM is in any other 
way causally related to active.  After 
review of the entire chart, it is my 
opinion that this statement is less 
likely than not (probability less than 
50%) to be the case.  Facts leading to 
this opinion:

- Veteran's active duty was from 
10/21/69 -  
   10/14/71) and he was not serving 
in Vietnam 
   and has no evidence to suggest 
herbicide 
   exposure from his active duty..  
- There is no evidence to suggest 
that his service
   put him at increased risk of 
developing DM.  
- His diagnosis of DM was placed 
around 
   1993.  

6.  Veteran's Chronic DM is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service connected Tinea Versicolor.  
After review of the entire chart, it is 
my opinion that this statement is less 
likely than not (probability less than 
50%) to be the case.  Facts leading to 
this opinion:

- Tinea versicolor does not cause 
Diabetes 
   Mellitus.  
- Veteran did not have a diagnosis 
of DM until 
   around 1993.  
- Patient was treated successfully 
with 
   anti-fungals for minimal to 
moderate Tinea 
   Versicolor.  
- Patient had no evidence of Tinea 
Versicolor at 
   time of discharge from the 
military.
- He also had no evidence of foot 
lesions. 
- Veteran's skin problems after his 
diagnosis of 
   DM included Necrobiosis Lipoidica 
   Diabeticorum, diagnosed November 
21, 2001 
   by Dr. Eric Challgren and 
described as 
   affecting the shins bilaterally, 
as well as, 
   recalcitrant foot and toe ulcers.  
- These diabetic associated 
skin/vascular 
   problems were not described 
during his active 
   military service nor at the time 
of his Comp 
   and Pension exam in 1986.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that the veteran did not serve in 
the Republic of Vietnam.  The veteran advances that his 
chronic diabetes mellitus was initially manifested during 
active service.  The record is in conflict as to the onset of 
the veteran's chronic diabetes mellitus.  

In his January 2005 written statement, Dr. Eisenberger 
concluded that the veteran exhibited diabetes mellitus 
misdiagnosed as tinea versicolor during active service.  
Conversely, the June 2001 clinical documentation from Dr. 
Kitson, the report of the August 2006 VA examination for 
compensation purposes, and the June 2007 VHA opinion all 
observe that the veteran's diabetes mellitus was initially 
manifested in approximately 1993.  The report of the August 
2006 VA examination for compensation purposes, and the June 
2007 VHA opinion specifically conclude that the veteran's 
inservice skin symptomatology was not diabetic in nature and 
did not represent the onset of the veteran's chronic diabetes 
mellitus.  

The Board finds that Dr. Eisenberger's opinion as to the 
etiology of the claimed disorder to be less probative and 
thus less persuasive than those advanced in both the August 
2006 VA examination report and the June 2007 VHA opinion.  
While Dr. Eisenberger failed to provide any support for his 
conclusion that the veteran's chronic diabetes mellitus was 
misdiagnosed as tinea versicolor during active service, the 
VA physicians specifically discussed how the veteran's 
inservice skin symptoms were wholly inconsistent with an 
inservice onset of diabetes mellitus and based their 
conclusions upon the objective clinical documentation of 
record.  

Chronic diabetes mellitus has not been objectively shown to 
have originated during or proximate to active service.  Given 
this fact, the Board concludes that service connection is not 
warranted.  


III.  Tinea Versicolor

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for tinea versicolor.  The report of a September 1972 
VA examination for compensation purposes states that the 
veteran exhibited tinea versicolor over the thoracic and 
lumbar regions.  The veteran was diagnosed with tinea 
versicolor.  In March 1973, the VA established service 
connection for tinea versicolor and assigned a noncompensable 
evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Prior to August 30, 
2002, the rating schedule did not specifically address tinea 
versicolor.  In such situations, it was permissible to 
evaluate the veteran's service-connected disorder under 
provisions of the rating schedule which pertain to a 
closely related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  The veteran's 
service-connected tinea versicolor is most closely analogous 
to eczema as the disabilities have similar etiologies and 
symptomatologies.  A noncompensable evaluation was warranted 
for eczema with slight, if any, exfoliation, exudation, or 
itching which involves either a non-exposed surface or a 
small area.  A 10 percent evaluation required exfoliation, 
exudation, or itching and involvement of an exposed surface 
or an extensive area.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to tinea versicolor and other skin disabilities. Infections 
of the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal, and parasitic diseases) are to be 
evaluated as either disfigurement of the head, face, or neck; 
scars; or dermatitis depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).  

At the August 2006 VA examination for compensation purposes, 
the examiner observed "no evidence of tinea versicolor of 
his thorax or elsewhere."  An impression of a "history of 
tinea versicolor of the thorax without current involvement" 
was advanced.  

The record does not establish that the veteran currently 
manifests symptomatic tinea versicolor.  In the absence of 
any disability associated with the veteran's 
service-connected disorder, a compensable evaluation is not 
warranted under either version of 38 C.F.R. § 4.118.  


ORDER

Service connection for chronic diabetes mellitus is denied.  



A compensable evaluation for the veteran's tinea versicolor 
is denied.   



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


